DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 recites “said vacuum aperture defines radially extending lobes”, however, claims 19 depends from claim 1 which defines "lobe apertures radially extending”. It is unclear of the lobes defined in claim 19 are the same lobes or different lobes recites in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uzawa et al. US 5,457,847 (US’847) in view of B.W. Foster US 3,238,557 (US’557).

Regarding claim 1, US’847 teaches a casing having an air discharging chamber and an air sucking chamber is provided with a first jetting nozzle (a first air jet nozzle defining a first air jet aperture configured to provide a first air jet) and a second jetting nozzle (a second air jet nozzle defining a second air jet aperture configured to provide a second air jet) on the underside thereof. The first jetting nozzle and the second jetting nozzle jet supersonic airs such as to approach each other. A sucking nozzle is located between the first jetting nozzle and the second jetting nozzle (a vacuum nozzle defining a vacuum aperture positioned between said first air jet nozzle and said second air jet nozzle) to allow the working air to be sucked in the casing (abstract). US’847 further teaches It is an object of the present invention to provide for an improved type dust removing system in which the foregoing disadvantage of the conventional dust removing system is overcome, and any dust adhering to the work (substrate) can be efficiently removed therefrom by breaking the air boundary layer which occurs during movement of the work (col. 1 line 5-55). Therefore, US’847 teaches a substrate cleaning apparatus for cleaning debris from a substrate, comprising: a first air jet nozzle defining a first air jet aperture configured to provide a first air jet; a second air jet nozzle defining a second air jet aperture configured to provide a second air jet; and a vacuum nozzle defining a vacuum aperture positioned between said first air jet nozzle and said second air jet nozzle.

US’847 does not teach said vacuum aperture further comprising lobe apertures radially extending transversely to a first axis extending between said first air jet nozzle and said second air jet nozzle.

US’557 teaches an improved vortex pickup device, which may be used as a vacuum cleaner or as a pressure cleaning device to pick up articles from a surface and carry them away. For example, the invention comprises improvements in home and commercial vacuum cleaners, but the invention is not limited to vacuum cleaners. The vortex vacuum inlet nozzle that efficiently converts part of the atmospheric air pressure head into a velocity head in the vortex chamber, thus helping to reduce the pressure there as well as generate a vortex which has a reduced pressure. When the vortex vacuum booster pickup nozzle of this invention is used, the flow of air into the inlet nozzle increases the suction. The high velocity air that flows through the vortex inlet nozzle helps to move the dirt as well as increase the suction, so that the dirt can be more easily sucked into the suction hose (col 1 line 5-60) The shape of the opening includes two elliptical shapes (lobe) which connect to the vacuum intake and extending transversely to a forced air stream (air jet) to form the vortex nozzle (col 2-5 fig. 1-4 and 10-12)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’847 to include said vacuum aperture further comprising lobe apertures radially extending transversely to a first axis extending between said first air jet nozzle and said second air jet nozzle 

Regarding claims 2 and 5, the modified apparatus of US’847 teaches the substrate cleaning apparatus of claim 1. US’557 further teaches that the lobes are elliptical shapes connected by a narrow space as discussed above (see figs. 1-4 and 10-12), which reads on wherein said lobe apertures widen radially from a central position between the first and second air jet nozzles, with regard to claim 2 and wherein said lobes comprise sector apertures, with regard to claim 5.

Regarding claim 3, the modified apparatus of US’847 teaches the substrate cleaning apparatus of claim 1.

The modified apparatus of US’847 does not teach wherein said vacuum aperture further comprises an opposing pair of said lobe apertures radially extending transversely to said first axis.

However, US’557 teaches that providing lobes for a vacuum nozzle opening helps to move the dirt as well as increase the suction, so that the dirt can be more easily removed as discussed above. Therefore, providing multiple lobes of the vacuum opening to extend to area with increased suction would be an obvious modification because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified apparatus of US’847 to include wherein said vacuum aperture further comprises an opposing pair of said lobe apertures radially extending transversely to said first axis because US’557 teaches that providing lobes for a vacuum nozzle opening extend to area with increased suction so that the dirt can be more easily removed and the court have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 .VI. (B).

Regarding claim 4, the modified apparatus of US’847 teaches the substrate cleaning apparatus of claim 3. US’557 further teaches that multiple lobes can be connected to each other and a single vacuum source (see figs 1-13). Therefore, the modified apparatus of US’847 would further include wherein said vacuum aperture is defined by a central narrowed aperture having said opposing pair of lobe apertures extending therefrom.

Regarding claim 6, the modified apparatus of US’847 teaches the substrate cleaning apparatus of claim 1. US’557 further teaches when suction is applied to the outlet duct 34 or when a positive air or steam pressure is supplied to the intake duct 33, air enters the intake duct 33, is divided into two streams, passes through the intake nozzle ducts 43 and 44, enters the upper end of the elliptical chambers 31, 32, and whirls around them at a reduced pressure, because the pressure head has been converted to a velocity head as it expands through the throat of the inlet nozzles 43 and 44 (col 3). Therefore, US’847 teaches that the cross section of the lobe opening should be larger than the cross section of the air stream opening to allow the air to move from high pressure to low pressure to force the air to flow in a vortex. As a result, the wherein a combined cross-sectional area of said first air jet aperture and said second air jet aperture is smaller than a cross- sectional area of said vacuum aperture.

Regarding claim 7, the modified apparatus of US’847 teaches the substrate cleaning apparatus of claim 1. US’557 further teaches that the air jet nozzle openings and vacuum openings are designed to directed the air jet to the surface before entering the vacuum opening, therefore the edges of the openings (lips) would be define to reduce to reduce direct flow of at least one of said first air jet and said second air jet into said vacuum aperture, which reads on wherein at least one of said first air jet nozzle, said second air jet nozzle and said vacuum nozzle define a lip shape to reduce direct flow of at least one of said first air jet and said second air jet into said vacuum aperture.


Regarding claims 9-13, the modified apparatus of US’847 teaches the substrate cleaning apparatus of claim 1. US’874 further teaches that the air jets direct air towards each other and (see figs. 1-4) and US’557 further teaches the air streams is rotated by directing the air stream to the lobes and rotates around a center of the vacuum lobe openings (see fig. 2) and the air flows up the sucking nozzle (see fig. 2-4 of US’847). Therefore, US’847 further teaches wherein said first air jet aperture and said second air jet aperture are configured to generate a rotating airstream from said first air jet and said second air jet which rotates about an axis extending through a centre of said vacuum aperture, with regard to claim 9, wherein said first air jet aperture and said second air jet aperture are configured to direct said first air jet and said second air jet towards each other in opposing directions to generate said rotating airstream, with wherein said first air jet aperture and said second air jet aperture are configured to direct said first air jet and said second air jet towards said axis to generate said rotating airstream, with regard to claim 11, wherein said axis extends transversely from a surface of said substrate, with regard to claim 12 and wherein said axis extends from said substrate through a centre of said vacuum aperture, with regard to claim 13.

Regarding claims 14-17, the modified apparatus of US’847 teaches the substrate cleaning apparatus of claim 13. US’874 further teaches the partition wall 5 comprises a pair of parallel normal wall portions 10, 10 in a band-shaped configuration, which connects the cylindrical system body portion 19 and a bottom wall 8 of the casing 4. As shown in FIG. 2, one supersonic generator 6a comprises a blocklike body provided with continuous grooves 13 in parallel with the first jetting nozzle 11, and the other jetting nozzle 6b comprises a blocklike body formed with continuous grooves 13 in parallel with the second jetting nozzle 12 (col. 2-3, see figs. 1-2). Therefore the, air jet flows through parallel portions and tangential components while traveling through the blocklike bodies and out onto the substrate and are set aside (offset) from sucking nozzle opening. Therefore, the modified apparatus of US’847 further teaches wherein said first air jet aperture and said second air jet aperture are configured to direct first air jet and said second air jet at an offset from said centre to generate said rotating airstream, with regard to claims 14, wherein said first air jet aperture and said second air jet aperture are configured to direct first air jet and said second air jet to be parallel and at an offset from said centre to generate said rotating airstream, with regard to claim 15, wherein said first air jet aperture and said second air jet aperture are configured to direct first air wherein said first air jet aperture and said second air jet aperture are configured to direct first air jet and said second air jet to flow with tangential components with respect to said vacuum aperture to generate said rotating airstream, with regard to claim 17.

Regarding claims 18-20, the modified apparatus of US’847 teaches the substrate cleaning apparatus of claim 9. US’557 further teaches that the air flows An open end of the sucking nozzle 9 is located in wall surfaces 17, 17 of the bottom wall 8, and these wall surfaces 17, 17 are formed into a concave surface 24 which is upwardly curved (scoop) in an arc-shaped configuration as sideways viewed (col 2 line 65-col.3 line 5). Therefore, the modified sucking nozzle of US’847 can include scoop/curved portions which capture the air as it flows into the sucking nozzle, which reads on wherein said vacuum aperture defines scoop portions shaped to capture at least a portion of said rotating airstream, with regard to claim 18, wherein said vacuum aperture defines radially extending lobes which provide said scoop portions, with regard to claim 19 and wherein each scoop portion defines a leading edge which directs said portion of said rotating airstream into said vacuum aperture, with regard to claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US’847 in view of US’557 as applied to claim 1 above, and further in view of Marshall et al. US2011/0214246 (US’246).

Regarding claim 8, the modified apparatus of US’847 teaches the substrate cleaning apparatus of claim 1.

The modified apparatus of US’847 is silent about wherein said first air jet nozzle and said second air jet nozzle each comprise a truncated cylinder.

US’246 teaches an aero-acoustic duster for high particle removal rate from surfaces with low energy expenditure relative to competing vacuum-based devices (abstract). US’246 further teaches by use of acoustic radiation force to levitate dust particles and break their adhesive bonds, the velocity of air flow necessary to remove the particles can be significantly lowered. The vortex acts to enhance shear stress under the suction region, hence increasing the ability of the air flow to entrain particles. In accordance with one embodiment of the present invention an apparatus for efficiently removing dust particles is provided. The apparatus includes a tweeter for generating acoustic energy and a bounded vortex generator. The bounded vortex generator includes an acoustic emitter for emitting the acoustic energy provided by the tweeter, a plurality of tilted jets for providing tangential air flow across a dusted substrate, and a vacuum port for vacuuming dust excited by the acoustic energy and tangential air flow combination (para. 11-12). The cylindrical shaped nozzles form the air stream (shown in 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified apparatus of US’847 to include wherein said first air jet nozzle and said second air jet nozzle each comprise a truncated cylinder because US’246 teaches it is a known configuration of the air jet nozzle, and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIN F BERGNER/Examiner, Art Unit 1713